GANTT, J.
This is an action by the city of St. Louis against the defendant for the violation of an. ordinance of said city, entitled, ‘An ordinance to license and regulate the sale of. milk and cream, and to provide for the inspection thereof,’ this ordinance being numbered 20,808, section 18, approved August 27, 1902. The information charges that the defendant on the 5th day of February, 1903, in the city of St. Louis at Kings Highway and Natural Bridge Road, did sell, keep for sale and expose for sale at said time and place, milk containing less than three per cent by weight of butter-fat, and 8.5 per cent of solids not fat, and seven-tenths of one per cent ash, of which fifty per cent was insoluble in hot water, contrary to the ordinance aforesaid.
*226The defendant moved in the St. Louis Court of Criminal Correction to- quash the complaint and dismiss the action on sixteen grounds, which motion the court sustained and dismissed the suit, to which action of the court the plaintiff then and there, at the time duly excepted, and has in due time- brought the matter to this court by writ of error.
I. All the constitutional questions relied upon in the motion to quash the information in the court of criminal correction, were disposed of adversely to the contention of the defendant in the cases of St. Louis v. Liessing, 190 Mo. 464, and the kindred cases of the City of St. Louis v. Grafeman Dairy Company, 190 Mo. 492; City of St. Louis v. Schuler, 190 Mo. 524; City of St. Louis v. Polinsky, 190 Mo. 516; City of St. Louis v. Grafeman Dairy Co., 1901 Mo. 507.
II. The information was sufficient and the court erred in dismissing the cause. [St. Louis v. Bippen, 201 Mo. 528.]
Judgment reversed with directions to- the St. Louis Court of Criminal Correction to reinstate the cause and grant a new trial and proceed in accordance with the views herein expressed.
Fox, P. J., and Burgess. J., concur.